ANNUAL INFORMATION FORM OF RUBICON MINERALS CORPORATION Suite 1540 - 800 West Pender Street Vancouver, BC V6C 2V6 March 31, (for the year ended December 31, 2009) TABLE OF CONTENTS CORPORATE STRUCTURE 1 NAME, ADDRESS AND INCORPORATION 1 INTER-CORPORATE RELATIONSHIPS 1 FORWARD-LOOKING STATEMENTS 2 CAUTION REGARDING ADJACENT OR SIMILAR MINERAL PROPERTIES 2 CAUTION REGARDING REFERENCE TO RESOURCES AND RESERVES 3 CAUTION REGARDING HISTORICAL RESULTS 3 DOCUMENTS INCORPORATED BY REFERENCE 3 DATE OF INFORMATION 4 CURRENCY 4 GLOSSARY OF TERMS 5 GENERAL 7 GEOLOGICAL TERMS 7 RESOURCES/RESERVES 7 GENERAL DEVELOPMENT OF BUSINESS 8 THREE YEAR HISTORY 8 2007 8 2008 9 2009 9 SUBSEQUENT EVENTS - EARLY 2010 10 SIGNIFICANT ACQUISITIONS 10 GENERAL DESCRIPTION OF THE BUSINESS 10 SPECIALIZED SKILL AND KNOWLEDGE 10 COMPETITIVE CONDITIONS 10 BUSINESS CYCLES 10 CHANGES TO CONTRACTS 10 ENVIRONMENTAL PROTECTION 10 EMPLOYEES 11 FOREIGN OPERATIONS 11 BANKRUPTCY, RECEIVERSHIP OR SIMILAR PROCEEDINGS 11 MATERIAL REORGANIZATION 11 SOCIAL OR ENVIRONMENTAL POLICIES 11 RISK FACTORS 12 RESOURCE EXPLORATION AND DEVELOPMENT IS GENERALLY A SPECULATIVE BUSINESS 12 NO KNOWN RESERVES 13 TITLE RISKS 13 ABORIGINAL TITLE AND RIGHTS CLAIMS 13 UNCERTAINTY OF ACQUIRING NECESSARY PERMITS AND LICENSES 13 GOVERNMENTAL REGULATION 14 MARKET PRICE OF COMPANY’S SHARES AND FINANCING 14 COMPETITION 14 OPERATING HAZARDS AND RISKS 14 ENVIRONMENTAL QUALITY REQUIREMENTS 14 GENERAL DEVELOPMENTS 15 MANAGEMENT 15 CONFLICT OF INTEREST 15 LIMITED OPERATING HISTORY:LOSSES 16 PRICE FLUCTUATIONS:SHARE PRICE VOLATILITY 16 SHARES RESERVED FOR FUTURE ISSUANCE:DILUTION 16 RISK ASSOCIATED WITH THE ISSUANCE OF FLOW-THROUGH SHARES 16 OCCUPIER LIABILITY AND ENVIRONMENTAL HAZARD RISKS 16 FUTURE LITIGATION MAY IMPACT THE COMPANY 17 MATERIAL MINERAL PROJECTS 17 OVERVIEW OF THE RED LAKE GREENSTONE BELT 17 PHOENIX GOLD PROPERTY 18 PERMITTING SUMMARY 21 EXPLORATION EXPENDITURES 21 2009 EXPLORATION 21 PERMITTING AND LICENSES 22 QUALIFIED PERSON 22 NON MATERIAL PROJECTS 22 OTHER RED LAKE PROJECTS (2007 – 2009) 22 ADAMS LAKE PROPERTY 22 EAST BAY PROPERTY 22 DMC PROPERTY 22 HUMLIN PROPERTY 23 SLATE BAY PROPERTY 23 WOLF BAY PROPERTY 23 ADVANCE PROPERTY 23 PARTNERED PROJECTS 23 MCCUAIG JV PROPERTY 23 RED LAKE NORTH PROPERTY 23 SIDACE AREA CLAIMS 24 WESTEND PROPERTY 24 ENGLISH ROYALTY DIVISION 24 US PROJECTS 24 ALASKA 24 RIMFIRE OPTION 24 NEVADA 25 DIVIDEND RECORD AND POLICY 25 OTHER SHARE ISSUANCES 25 DESCRIPTION OF CAPITAL STRUCTURE 25 GENERAL DESCRIPTION OF CAPITAL STRUCTURE 25 CONSTRAINTS 26 RATINGS 26 MARKET FOR SECURITIES 26 TRADING PRICE AND VOLUME 26 ESCROWED SECURITIES 26 DIRECTORS AND OFFICERS 27 NAME, OCCUPATION AND SECURITY HOLDING 27 CEASE TRADE ORDERS, BANKRUPTCIES, PENALTIES OR SANCTIONS 29 ORDERS 29 BANKRUPTCIES 29 PENALTIES AND SANCTIONS 30 CONFLICTS OF INTEREST 30 PROMOTERS 30 AUDIT COMMITTEE 30 AUDIT COMMITTEE CHARTER 30 COMPOSITION OF THE AUDIT COMMITTEE 34 RELEVANT EDUCATION AND EXPERIENCE 34 RELIANCE ON CERTAIN EXEMPTIONS 34 RELIANCE ON THE EXEMPTION IN SUBSECTION 3.3(2) OR SECTION 3.6 35 RELIANCE ON SECTION 3.8 35 AUDIT COMMITTEE OVERSIGHT 35 PRE-APPROVAL POLICIES AND PROCEDURES 35 EXTERNAL AUDITOR SERVICE FEES (BY CATEGORY) 35 LEGAL PROCEEDINGS AND REGULATORY ACTIONS 36 LEGAL PROCEEDINGS 36 REGULATORY ACTIONS 36 INTEREST OF MANAGEMENT AND OTHERS IN MATERIAL TRANSACTIONS 36 TRANSFER AGENTS AND REGISTRARS 36 MATERIAL CONTRACTS 36 NAMES AND INTERESTS OF EXPERTS 37 ADDITIONAL INFORMATION 37 CORPORATE
